Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 8 December 1792
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States


Treasury Department, December 8, 1792.
Gentlemen:
I understand there is at present an unusual press for money, proceeding from certain mercantile speculations.
As an accomodation in regard to notes in which the Government is interested may, in this state of things, be of peculiar convenience to the persons concerned, I shall have no objection if the bank will renew such notes for thirty days in all cases where it can be done with perfect safety to the public.
I have the honor, &c.
A. H.
The President and Directors of the Bank of the United States.
